PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4137


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

              v.

ALLEN H. LOUGHRY, II,

                     Defendant – Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:18-cr-00134-1)


Argued: May 3, 2021                                               Decided: May 20, 2021


Before GREGORY, Chief Judge, WILKINSON, NIEMEYER, MOTZ, AGEE, KEENAN,
WYNN, DIAZ, FLOYD, HARRIS, RICHARDSON, and QUATTLEBAUM, Circuit
Judges. *


Affirmed by published per curiam opinion.


ARGUED: Elbert Lin, HUNTON ANDREWS KURTH LLP, Richmond, Virginia, for
Appellant. Richard Gregory McVey, OFFICE OF THE UNITED STATES ATTORNEY,
Huntington, West Virginia, for Appellee. ON BRIEF: Nicholas D. Stellakis, Boston,

      *
         Judge King, Judge Thacker, and Judge Rushing took no part in the consideration
or decision of this case.
Massachusetts, Katy Boatman, HUNTON ANDREWS KURTH LLP, Houston, Texas, for
Appellant. Michael B. Stuart, United States Attorney, Philip H. Wright, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.




                                           2
PER CURIAM:

    The judgment of the district court is affirmed by an equally divided court.

                                                                           AFFIRMED




                                          3